Citation Nr: 0740237	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-13 288	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs Regional Office (RO)
 in Chicago, Illinois


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a post-traumatic stress disorder 
(PTSD) has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1969 to January 
1972.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2004 rating action that denied service 
connection for PTSD.

In August 2007, the veteran and his daughter testified at a 
Board hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of the hearing is of record.

For the reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the veteran when further 
action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

With respect to the veteran's March 2003 application to 
reopen the claim for service connection for PTSD, the Board 
notes that the RO previously denied service connection for 
that disorder by rating actions of June and August 2000, and 
by subsequent determinations in September 2000 (as reflected 
in the Statement of the Case (SOC)), November 2000 (as 
reflected in the Supplemental SOC (SSOC)), and most recently 
in September 2002 (as reflected in the SSOC).  However, the 
veteran failed to perfect his appeal by filing a Substantive 
Appeal, as a result of which the RO's most recent September 
2002 determination became final.  Appellate review discloses 
that the January 2004 rating action on appeal, while 
continuing the denial of service connection for PTSD, failed 
to properly consider and discuss the finality of the 
September 2002 RO denial and adjudicate the claim on the 
basis of whether new and material evidence to reopen the 
claim had been received.  The Board finds that due process of 
law requires that this action must be accomplished on remand.

Although the record contains some correspondence from the RO 
to the veteran in April 2003 addressing some VCAA notice and 
duty to assist provisions, the record does not include 
correspondence that sufficiently addresses the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the VA to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The VCAA requires 
a claimant to be notified of both the criteria to reopen a 
claim for service connection, and to establish the underlying 
claim therefor.  Kent v. Nicholson,       20 Vet. App. 1, 8 
(2006).  The letter to the veteran should thus include notice 
of the 38 C.F.R. § 3.156(a) (2007) criteria to reopen claims 
for service connection for a disability on the basis of new 
and material evidence.  Action by the RO is required to 
satisfy the notification provisions of the VCAA, to include 
notice of the correct criteria that governs the veteran's 
claim, and an opportunity to respond thereto.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  

The RO's notice letter to the veteran should explain that he 
has a full 1-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year VCAA notice period).  The RO's letter should also invite 
the veteran to submit all pertinent evidence in his 
possession, and ensure that he receives notice that meets the 
requirements of the decision of the U.S. Court of Appeals for 
Veterans Claims (Court) in Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  After providing the required notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

On remand, the RO should also obtain all records of 
outstanding psychiatric treatment and evaluation of the 
veteran for PTSD at the VA Danville Medical Center, Illiana 
Health Care System, 1900 E. Main Street, Chicago, Illinois 
61832, and at the Peoria, Illinois VA outpatient clinic from 
2003 up to the present time.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration 
thereof, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
under 38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:
    
1.  The RO should obtain from the VA 
Danville Medical Center, Illiana Health 
Care System, 1900 E. Main Street, 
Chicago, Illinois 61832, and the Peoria, 
Illinois VA outpatient clinic copies of 
all records of psychiatric treatment and 
evaluation of the veteran for PTSD from 
2003 to the present time.  In requesting 
these records, the RO should follow the 
current procedures prescribed in 
38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder.

2.  The RO should send the veteran and 
his representative a letter that informs 
him of what kind of evidence is needed to 
reopen the claim for service connection 
for PTSD on the basis of new and material 
evidence, and to establish entitlement to 
service connection on the merits.  The 
letter should also request him to provide 
sufficient information, and if necessary, 
authorization, to enable the RO to obtain 
any additional pertinent evidence that is 
not currently of record.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should ensure that its letter meets 
the requirements of the Court's decision 
in Dingess/
Hartman, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claims within the 1-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  

4.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to specifically 
include discussion of the finality of the 
prior September 2002 RO denial, and the 
requirements for reopening a previously-
disallowed claim. 

7.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of the legal authority 
governing finality and reopening of 
previously-disallowed claims, as well as 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

